DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of a liquid crystal display element being connected to one of the source signal lines via the switching element, and the display apparatus further comprises at least one inductor being connected between the power supply circuit and the plurality of gate signal lines. 
The closely related prior art, Nakatani (US 20170011684) discloses (Figs. 1-7) a display apparatus comprising: a plurality of pixels (60) arrayed along a plurality of rows and a plurality of columns; a plurality of gate signal lines connected to the plurality of pixels, respectively, for each of the rows; a plurality of source signal lines (76) connected to the plurality of pixels, respectively, for each of the columns; a drive circuit (3) to generate a plurality of control signals and apply the plurality of control signals to each of the gate signal lines, wherein the plurality of control signals selectively turns on and off the plurality of pixels for each of the rows; and a power supply circuit (410, 420) to supply a voltage for generating each of the control signals to the drive circuit; and, wherein each of the plurality of pixels comprises: a switching element, comprising a gate terminal being connected to any one of the plurality of gate signal lines, to turn on and off in accordance with the control signal applied to the gate terminal.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/CHARLES S CHANG/Primary Examiner, Art Unit 2871